DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the boxes in figs. 1 - 3 are missing descriptive text. Reference numerals alone are insufficient. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 4, 6, 10, 14 - 16, and 22 are objected to because of the following informalities:  
Claims 1, 6, 10, 14, 16, and 22 are objected to because the acronym “HIFU” should be defined before it is employed. 
Claims 1, 6, 10, 15, 16, and 22 are objected to because the phrase “an even harmonics” is grammatically incorrect. 
Claim 1 is objected to because the word “ultra-sound” in line 4 should not be hyphenated. 
Claim 4 is objected to because the word “any” in line 1 should be removed. 
Claim 10 is objected to because the word “ultra-sound” in line 5 should not be hyphenated. 
Claim 15 is objected to because a comma is missing at the end of line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites that “the signal processing unit is … further adapted to identify irregular patterns in said reference signal and … to correct the output of the at least one detector caused by backscattered waves having a frequency within a frequency band around an even harmonics of said emitted frequency of said ultrasound on the basis of said irregular pattern, in particular to subtract said irregular patterns from the output of the at least one detector caused by backscattered waves having a frequency within a frequency band around an even harmonics of said emitted frequency of said ultrasound.”

There is insufficient written description of the particular algorithm implemented by the invention of claim 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 - 24 are indefinite because the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
The extensive clarity deficiencies render it extremely difficult to examine the claims and properly apply art. Examiner strongly suggests rewriting the claims to clearly define the metes and bounds of the claimed invention using plain language.

Claims 1, 2, 6, 9, 10, 16, 19, and 22 are indefinite because they recite various preferences using the word “preferably.” Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite broad limitations (as one example, claim 1 recites “around an even harmonics” in line 11) and also recite narrower statements of the limitation using the word “preferably” (for example, claim 1 recites “preferably around the second harmonics” in lines 12 - 13, which is the narrower statement of the broader limitation “around an even harmonics”). The claims are indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely not be interpreted as limiting the claim scope and will therefore not be given patentable weight. Examiner suggests removing all recitations of ‘preferences’ from the claims and amending the language to clearly define the metes and bounds of the claimed invention using plain language.

Claims 1, 6, 10, 15, 16 and 22 are indefinite because use of the phrase “in particular” is needlessly verbose and introduces grammatical and/or logical inconsistencies. As one example, in claim 1, the phrase “at least one ultrasound transducer, in particular a HIFU transducer” in line 3 reads on a plurality of ultrasound transducers that are “in particular a HIFU transducer.” It is unclear how a plurality of ultrasound transducers may be a single HIFU transducer. As another example, in claim 1, the phrase “structures between said at least one transducer and said target, in particular a skin” in lines 6 - 7 appear to attempt to specify that plural structures are a single skin, which is grammatically and logically improper. Similar logic applies for other recited instances of “in particular” throughout the claim. Examiner suggests removing all recitations of “in particular” from the claims and amending the language to clearly define the metes and bounds of the claimed invention using plain language.

Claim 1 is further indefinite for the following reasons:
There is insufficient antecedent basis for “the at least one detector caused by backscattered waves having a frequency within a frequency band th paragraph. The “at least one detector” has not been set forth as being “caused by backscattered waves having a frequency within a frequency band around an even harmonics of said emitted frequency of said ultrasound pulses, preferably around the second harmonics.” Moreover, it is unclear how “at least one detector” may be “caused by backscattered waves having a frequency within a frequency band around an even harmonics of said emitted frequency of said ultrasound pulses, preferably around the second harmonics.”
There is unclear antecedent basis for “backscattered waves having a frequency within a frequency band around an even harmonics of said emitted frequency of said ultrasound pulses” in the 4th paragraph. It is unclear if these are the “ultrasound waves backscattered from structures between said at least one transducer and said target, in particular a skin” recited in the 3rd paragraph or are some other backscattered waves.
There is insufficient antecedent basis for “said emitted frequency of said ultrasound pulses” in the 4th paragraph. 
There is insufficient antecedent basis for “the second harmonics” in the 4th paragraph. 
In the 4th paragraph, it is unclear why the signal processing unit is “adapted to select at least one frequency range” because the selected 
There is insufficient antecedent basis for “the selected signal indicative of a parameter of the backscattered waves in said frequency band around the even harmonics, in particular an energy of the backscattered waves in said narrow band around the even harmonics” in the 5th paragraph. No “selected signal” has been recited, or set forth as being “indicative of a parameter of the backscattered waves in said frequency band around the even harmonics, in particular an energy of the backscattered waves in said narrow band around the even harmonics.”
There is insufficient antecedent basis for “said narrow band around the even harmonics” in the 5th paragraph. 
The term "narrow band” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what range the term “narrow” attempts to define and how such a range would differ from a band that is not narrow. 
It is unclear what the claim attempts to set forth is “in particular an energy of the backscattered waves in said narrow band around the even harmonics” in the 5th paragraph.

Claim 2
There is insufficient antecedent basis for “the filters.”
There is insufficient antecedent basis for “the sampling rate of the signal.”
There is insufficient antecedent basis for “the HIFU frequency.”
There is insufficient antecedent basis for “the processed signal refresh rate.”
There is insufficient antecedent basis for “the frequency of the even harmonic.”
There is insufficient antecedent basis for “the even harmonic.”
It is unclear what the frequency band around the even harmonics is intended to based on. The phrase “at least one of” suggests alternatives, but “the filters, the sampling rate of the signal, the HIFU frequency and the processed signal refresh rate” is not a list of alternatives because the list uses the word “and” instead of the word “or.” Examiner suggests removing the phrase “at least one of” or changing the word “and” to “or.” For the purposes of examination, the claim will be interpreted as intending to set forth alternatives. 

Claim 3 is further indefinite because it is unclear what is meant by “definitely reduce ultrasound emission.” The claim appears to use the word “definitely” in a manner that is inconsistent with the word’s use in the English language to refer to ‘lack of doubt’ or ‘clarity’. 

Claim 4
There is insufficient antecedent basis for “the output of the at least one detector caused by the backscattered waves in subharmonic ranges lower than said emitted frequency of said ultrasound pulses.” 
There is insufficient antecedent basis for “the at least one detector caused by the backscattered waves in subharmonic ranges lower than said emitted frequency of said ultrasound pulses.” Moreover, it is unclear how the at least one detector may be “caused” as recited.
It is unclear why the signal processing unit is “adapted to select another frequency range” because the selected another frequency range is not used in any way in the claimed invention. This renders the algorithm used by the claimed invention unclear.

Claim 5 is further indefinite for the following reasons: 
There is insufficient antecedent basis for “the another frequency range of the output of the at least one detector caused by the backscattered waves having a frequency within a frequency band around a half harmonics (f/2) of said emitted frequency.” 
There is insufficient antecedent basis for “the output of the at least one detector caused by the backscattered waves having a frequency within a frequency band around a half harmonics (f/2) of said emitted frequency” 
There is insufficient antecedent basis for “the at least one detector caused by the backscattered waves having a frequency within a frequency band 

Claim 6 is further indefinite for the following reasons:
It is unclear how a therapeutic treatment of a target may be preferably a device, as recited in line 2.
 It is unclear how “at least one detector” may be “backscattered from structures between said at least one transducer and said target,” as recited in the 3rd paragraph. 
In the 3rd paragraph, it is unclear why the “selecting” step is performed because the selected frequency range is not used in any way in the claimed invention. This renders the algorithm used by the claimed invention unclear.
In the 4th
There is unclear antecedent basis for “backscattered waves having a frequency within a frequency band around an even harmonics of said emitted frequency of said ultrasound pulses” in the 4th paragraph. It is unclear if these are the “backscattered ultrasound waves” recited in the 3rd paragraph or are some other backscattered waves.
There is insufficient antecedent basis for “the second harmonics” in the 4th paragraph. 
In the 4th paragraph, it is grammatically unclear what “with a signal processing unit” attempts to modify. 
In the 5th paragraph, it is grammatically unclear what “with a processor” attempts to modify. 
There is insufficient antecedent basis for “the selected signal indicative of a parameter of the backscattered waves in said frequency band around the even harmonics, in particular an energy of the backscattered waves in said frequency band” in the 5th paragraph. No “selected signal” has been recited, or set forth as being “indicative of a parameter of the backscattered waves in said frequency band around the even harmonics, in particular an energy of the backscattered waves in said frequency band.”
It is unclear what the claim attempts to set forth is “in particular an energy of the backscattered waves in said narrow band around the even harmonics” in the 5th paragraph.

Claim 8 is further indefinite because it is unclear what is meant by “emission of ultrasound waves is … definitely reduced.” The claim appears to use the word “definitely” in a manner that is inconsistent with the word’s use in the English language to refer to ‘lack of doubt’ or ‘clarity’. 

Claim 9 is further indefinite for the following reasons:
There is insufficient antecedent basis for “the output of the at least one detector caused by the backscattered waves in subharmonic ranges lower than the emitted frequency.” 
There is insufficient antecedent basis for “the at least one detector caused by the backscattered waves in subharmonic ranges lower than the emitted frequency.”
It is unclear why the “selecting” step is performed because the selected frequency range is not used in any way in the claimed invention. This renders the algorithm used by the claimed invention unclear.

Claim 10 is further indefinite for the following reasons:
It is unclear how an organ or tissue may be “preferably a device according to claim 1,” as recited in lines 1 - 2. If the claim intends that the device is “a device according to claim 1,” then it is unclear how all of the structural and functional features of the device of claim 10 relate to those recited in claim 1. As one example, it is unclear if the “at least one ultrasound transducer” of the device of claim 10 is required in addition to the “at least 
There is insufficient antecedent basis for “the at least one detector caused by backscattered waves having a frequency within a frequency band around an even harmonics of said emitted frequency of said ultrasound pulses” in the 4th paragraph. The “at least one detector” has not been set forth as being “detector caused by backscattered waves having a frequency within a frequency band around an even harmonics of said emitted frequency of said ultrasound pulses.” Moreover, it is unclear how “at least one detector” may be “detector caused by backscattered waves having a frequency within a frequency band around an even harmonics of said emitted frequency of said ultrasound pulses.”
In the 4th paragraph, it is unclear why the signal processing unit is “adapted to select at least one frequency range” because the selected frequency range is not used in any way in the claimed invention. This renders the algorithm used by the claimed invention unclear.
There is unclear antecedent basis for “backscattered waves having a frequency within a frequency band around an even harmonics of said emitted frequency of said ultrasound pulses” in the 4th paragraph. It is unclear if these are the “ultrasound waves backscattered from structures between said at least one transducer and said target, in particular a skin” recited in the 3rd
There is insufficient antecedent basis for “said emitted frequency of said ultrasound pulses” in the 4th paragraph. 
There is insufficient antecedent basis for “the second harmonics” in the 4th paragraph. 
There is insufficient antecedent basis for “the selected signal indicative of a parameter of the backscattered waves in said frequency band around the even harmonics, in particular an energy of the backscattered waves in said narrow band around the even harmonics” in the 5th paragraph. No “selected signal” has been recited, or set forth as being “indicative of a parameter of the backscattered waves in said frequency band around the even harmonics, in particular an energy of the backscattered waves in said narrow band around the even harmonics.”
There is insufficient antecedent basis for “said narrow band around the even harmonics” in the 5th paragraph. 
The term "narrow band” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what range the term “narrow” attempts to define and how such a range would differ from a band that is not narrow. 
It is unclear what the claim attempts to set forth is “in particular an energy of the backscattered waves in said narrow band around the even harmonics” in the 5th
There is insufficient antecedent basis for “the output of the at least one detector caused by the backscattered waves in subharmonic ranges lower than said emitted frequency of said ultrasound pulses” in the 6th paragraph.
There is insufficient antecedent basis for “the at least one detector caused by the backscattered waves in subharmonic ranges lower than said emitted frequency of said ultrasound pulses” in the 6th paragraph.
There is insufficient antecedent basis for “the selected signal indicative of a parameter of the backscattered waves in said subharmonic frequency” in the 7th paragraph.
There is unclear antecedent basis for “a parameter” in the 7th paragraph. It Is unclear whether this parameter is the one recited in the 6th paragraph or is a different parameter.
It is unclear what is meant by “the processor is adapted to monitor said outputs …, preferably adapted to provide the outputs as a plot against time” in the last paragraph. It is unclear if the claim intends to set forth that the ‘monitoring’ is preferably ‘providing the outputs as a plot against time,’ or if these are intended to be two different limitations. If the former, it is unclear how ‘monitoring’ may be ‘providing the outputs as a plot against time,’ as the former is a step of observing and the latter is a step of displaying. 

Claim 12 is further indefinite because it is unclear what is meant by “definitely reduce ultrasound emission.” The claim appears to use the word “definitely” in a manner that is inconsistent with the word’s use in the English language to refer to ‘lack of doubt’ or ‘clarity’. 

Claim 15 is further indefinite for the following reasons:
In the 2nd paragraph, it is unclear why the signal processing unit is “adapted to select the output” because the selected output is not used in any way in the claimed invention. This renders the algorithm used by the claimed invention unclear.
There is insufficient antecedent basis for “the output of the at least one detector caused by the backscattered waves in a second frequency range, other than but neighboring the even harmonics range” in the 2nd paragraph.
There is insufficient antecedent basis for “the at least one detector caused by the backscattered waves in a second frequency range, other than but neighboring the even harmonics range” in the 2nd paragraph.
There is insufficient antecedent basis for “said reference signal” in the 3rd paragraph.
There is insufficient antecedent basis for “the output of the at least one detector caused by backscattered waves having a frequency within a frequency band around an even harmonics of said emitted frequency of said ultrasound” in the last paragraph.
There is insufficient antecedent basis for “the at least one detector caused by backscattered waves having a frequency within a frequency band around an even harmonics of said emitted frequency of said ultrasound” in the last paragraph.
It is unclear what the claim attempts to set forth is “in particular to subtract said irregular patterns from the output of the at least one detector caused by backscattered waves having a frequency within a frequency band around an even harmonics of said emitted frequency of said ultrasound” in the last paragraph. 
Due to the lack of written description of the claimed subject matter discussed in the 112(a) rejection above, and the accumulation of critical clarity deficiencies, it is completely unclear what is intended by the claim.  For the purposes of examination, any correction of detector output by subtraction will be interpreted as meeting the claim.

Claim 16 is further indefinite for the following reasons:
It is unclear how a therapeutic treatment transducer may be a device according to claim 1, as recited in line 2. If the claim intends to require that the method uses the device of claim 1, then it is unclear how the steps of the method relate to the structures recited in claim 1. As one example, it is unclear if the “at least one ultrasound transducer” in lines 4 -5 of claim 16 is/are the “at least one ultrasound transducer” in claim 1 or not.
It is unclear how “at least one detector” may be “backscattered from structures between said at least one transducer and said target,” as recited in the 3rd paragraph. 
In the 4th paragraph, there is insufficient antecedent basis for “the at least one detector caused by backscattered waves within a frequency band around an even harmonics of said emitted frequency of said ultrasound pulses.” The “at least one detector” has not been set forth as being “caused by backscattered waves within a frequency band around an even harmonics of said emitted frequency of said ultrasound pulses.” Moreover, it is unclear how “at least one detector” may be “caused by backscattered waves within a frequency band around an even harmonics of said emitted frequency of said ultrasound pulses.”
In the 4th paragraph, it is unclear why the “selecting” step is performed because the selected frequency range is not used in any way in the claimed invention. This renders the algorithm used by the claimed invention unclear.
There is unclear antecedent basis for “backscattered waves within a frequency band around an even harmonics of said emitted frequency of said ultrasound pulses” in the 4th paragraph. It is unclear if these are the “backscattered ultrasound waves” recited in the 3rd paragraph or are some other backscattered waves.
In the 3rd
In the 4th paragraph, it is grammatically unclear what “with a processor” attempts to modify. 
There is insufficient antecedent basis for “the second harmonics” in the 4th paragraph. 
There is insufficient antecedent basis for “the selected signal indicative of a parameter of the backscattered waves in said frequency band around the even harmonics, in particular an energy of the backscattered waves in said frequency band” in the 5th paragraph. No “selected signal” has been recited, or set forth as being “indicative of a parameter of the backscattered waves in said frequency band around the even harmonics, in particular an energy of the backscattered waves in said frequency band.”
It is unclear what the claim attempts to set forth is “in particular an energy of the backscattered waves in said frequency band” in the 5th paragraph.

Claim 18 is further indefinite because it is unclear what is meant by “emission of ultrasound waves is … definitely stopped or reduced.” The claim appears to use the word “definitely” in a manner that is inconsistent with the word’s use in the English language to refer to ‘lack of doubt’ or ‘clarity’. 

Claim 19
There is insufficient antecedent basis for “the output of the at least one detector caused by the backscattered waves in subharmonic ranges lower than the emitted frequency.” 
There is insufficient antecedent basis for “the at least one detector caused by the backscattered waves in subharmonic ranges lower than the emitted frequency.”
It is unclear why the “selecting” step is performed because the selected output is not used in any way in the claimed invention. This renders the algorithm used by the claimed invention unclear.

Claim 20 is further indefinite for the following reasons:
There is unclear antecedent basis for “an output.” It is unclear if this is the output in claim 16 or not. 
There is unclear antecedent basis for “a parameter.” It is unclear if this is the parameter in claim 16 or not. 
There is insufficient antecedent basis for “the selected signal in the subharmonic range.”
There is insufficient antecedent basis for “the subharmonic range.”

	Claim 21 is further indefinite because it is unclear what is meant by “the output of the at least one detector caused by the backscattered waves has a frequency within a frequency band around a half harmonics of said emitted frequency is selected.” The claim appears to contain a logical or grammatical error.  Notwithstanding, it is unclear 

Claim 22 is further indefinite for the following reasons:
It is unclear how a therapeutic treatment transducer may be a device according to claim 1, as recited in line 3. If the claim intends to require that the method uses the device of claim 1, then it is unclear how the steps of the method relate to the structures recited in claim 1. As one example, it is unclear if the “at least one ultrasound transducer” in lines 4 - 5 of claim 22 is/are the “at least one ultrasound transducer” in claim 1 or not.
It is unclear how “at least one detector” may be “backscattered from structures between said at least one transducer and said target,” as recited in the 3rd paragraph. 
In the 4th paragraph, there is insufficient antecedent basis for “the at least one detector caused by backscattered waves within a frequency band around an even harmonics of said emitted frequency of said ultrasound pulses, preferably around the second harmonics.” The “at least one detector” has not been set forth as being “caused by backscattered waves within a frequency band around an even harmonics of said emitted frequency of said ultrasound pulses, preferably around the second harmonics.” Moreover, it is unclear how “at least one detector” may be “caused by backscattered waves within a frequency band around an even 
There is unclear antecedent basis for “backscattered waves within a frequency band around an even harmonics of said emitted frequency of said ultrasound pulses” in the 4th paragraph. It is unclear if these are the “backscattered ultrasound waves” recited in the 3rd paragraph or are some other backscattered waves.
There is insufficient antecedent basis for “the second harmonics” in the 4th paragraph. 
In the 4th paragraph, it is unclear why the “selecting” step is performed because the selected frequency range is not used in any way in the claimed invention. This renders the algorithm used by the claimed invention unclear.
In the 4th paragraph, it is grammatically unclear what “with a signal processing unit” attempts to modify. 
In the 5th paragraph, it is grammatically unclear what “with a processor” attempts to modify. 
There is insufficient antecedent basis for “the selected signal indicative of a parameter of the backscattered waves in said frequency band around the even harmonics, in particular an energy of the backscattered waves in said frequency band” in the 5th paragraph. No “selected signal” has been recited, or set forth as being “indicative of a parameter of the backscattered waves in said frequency band around the even harmonics, 
It is unclear what the claim attempts to set forth is “in particular an energy of the backscattered waves in said frequency band” in the 5th paragraph.
There is insufficient antecedent basis for “the output of the at least one detector caused by the backscattered waves in subharmonic ranges lower than the emitted frequency” in the 6th paragraph.
There is insufficient antecedent basis for “the at least one detector caused by the backscattered waves in subharmonic ranges lower than the emitted frequency” in the 6th paragraph.
In the 6th paragraph, it is unclear why the “selecting” step is performed because the selected frequency range is not used in any way in the claimed invention. This renders the algorithm used by the claimed invention unclear.
There is insufficient antecedent basis for “the selected signal indicative of a parameter of the backscattered waves in said subharmonic frequency” in the 7th paragraph.
There is unclear antecedent basis for “a parameter” in the 7th paragraph. It is unclear whether this parameter is the one recited in the 6th paragraph or is a different parameter.
There is insufficient antecedent basis for “both outputs of the processor.”
It is unclear how the method is a “method to identify the origin of a relevant signal during ultrasound treatment with a therapeutic treatment 
It is unclear what is meant by “both outputs of the processor are monitored in parallel, in particular plotted against time” in the last paragraph. It is unclear how ‘monitoring’ may be ‘plotting against time,’ as the former is a step of observing and the latter is a step of displaying. 

	Claim 23 is further indefinite because it is unclear what is meant by “the processor is adapted to provide an alert signal … with the processor.” It is unclear if the phrase “with the processor” is redundant or is intended to convey some further meaning beyond “the processor is adapted to provide an alert signal …”

Double Patenting
Applicant is advised that should claims 6, 7, 8, or 9 be found allowable, claims 16, 17, 18, or 19, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 16 - 19 are determined to be substantial duplicates of claims 6 - 9, respectively, because although the preambles differ, the method steps are identical. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se, which is non-statutory. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 6, 8, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Friemel et al. (US 2010/0106019, of record, hereinafter “Friemel”).
Regarding claim 1, Friemel shows a device (HIFU ultrasound treatment system, [0040] and fig. 1) for therapeutic treatment of a target tissue. The device comprises a HIFU transducer (HIFU transducer 26, [0040] and fig. 1) for generating and transmitting ultrasound pulses of a frequency (fundamental frequency of the HIFU signal, [0066]) to the target tissue. A detector (transducer 28, [0042]) is configured to detect ultrasound waves backscattered (“backscatter signal … detected by … transducer 28,” [0042] and fig. 1) from structures between the transducer and the target (“reflected from the treatment site with varying intensities at different depths due to variations in the tissue parameters and local changes in the tissue resulting” [0042]; “backscatter signal 50 versus depth from the HIFU transducer,” [0047]). The structures between the transducer and the target include skin (skin, [0004]). The detected ultrasound waves have a frequency within a frequency band around a second harmonic of the frequency the ultrasound pulses (harmonic content, [0012]; [0013]; [0037]; second harmonic to the fundamental frequency of the HIFU signal, [0066] and fig. 5B; [0067] and fig. 6). A signal processing unit (backscatter data collection system 30 and computer 20, [0042] and fig. 1) is configured to select a frequency range of an output of the detector (“detecting the amount of second harmonic energy and the fundamental energy in the backscatter signal,” [0067]). A processor (computer 20, [0042] and fig. 1) is configured to provide an output (feedback loop, [0042]) that is indicative of an energy parameter (harmonic energy, [0066], [0067]) of the backscattered waves, to calculate whether the parameter is above a preset threshold, and to provide an alert signal (control signals or alarm, [0042]) if the parameter is above the threshold (“[o]nce the harmonic content reaches a certain value or ratio …,” [0013]; threshold, [0050] - [0052] and figs. 2B-2D). 
Friemel is interpreted as meeting the limitations of the claim as best understood by the examiner in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 
Regarding claim 2, Friemel discloses the claimed invention substantially as noted above. Friemel further shows that the frequency band around the even harmonics is based on the HIFU frequency (second harmonic to the fundamental frequency of the HIFU signal, [0066]).
Friemel is interpreted as meeting the limitations of the claim as best understood by the examiner in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 
 Regarding claim 3, Friemel discloses the claimed invention substantially as noted above. Friemel further shows that the transducer is adapted to receive the alert signal of the processor reduce ultrasound emission as a result of the received alert signal (stop the delivery of HIFU signals in feedback loop, [0042]; halt the HIFU treatment or reduce its power, [0051]). 
Friemel is interpreted as meeting the limitations of the claim as best understood by the examiner in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 
Regarding claims 6 and 16, Friemel shows a method of operating a device to provide therapeutic treatment to a target tissue (abstract). A HIFU transducer (HIFU transducer 26, [0040] and fig. 1) is used to generate and emit ultrasound pulses of a (fundamental frequency of the HIFU signal, [0066]) to the target tissue (treatment zone, [0040]). A detector (transducer 28, [0042]) is used to detect ultrasound waves backscattered (“backscatter signal … detected by … transducer 28,” [0042] and fig. 1) from structures between the transducer and the target (“reflected from the treatment site with varying intensities at different depths due to variations in the tissue parameters and local changes in the tissue resulting” [0042]; “backscatter signal 50 versus depth from the HIFU transducer,” [0047]). The detected ultrasound waves have a frequency within a frequency band around a second harmonic of the frequency the ultrasound pulses (harmonic content, [0012]; [0013]; [0037]; second harmonic to the fundamental frequency of the HIFU signal, [0066] and fig. 5B; [0067] and fig. 6). A signal processing unit (backscatter data collection system 30 and computer 20, [0042] and fig. 1) is used to select a frequency range of an output of the detector (“detecting the amount of second harmonic energy and the fundamental energy in the backscatter signal,” [0067]). A processor (computer 20, [0042] and fig. 1) is used to provide an output (feedback loop, [0042]) that is indicative of an energy parameter (harmonic energy, [0066], [0067]) of the backscattered waves, to calculate whether the parameter is above a preset threshold, and to provide an alert signal (control signals or alarm, [0042]) if the parameter is above the threshold (“[o]nce the harmonic content reaches a certain value or ratio …,” [0013]; threshold, [0050] - [0052] and figs. 2B-2D). 
Friemel is interpreted as meeting the limitations of the claims as best understood by the examiner in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 
Regarding claims 8 and 18, Friemel discloses the claimed invention substantially as noted above. Friemel further shows that the alert signal is received by the transducer and emission of ultrasound waves is reduced (stop the delivery of HIFU signals in feedback loop, [0042]; halt the HIFU treatment or reduce its power, [0051]). 
Friemel is interpreted as meeting the limitations of the claims as best understood by the examiner in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 
Regarding claim 14, Friemel discloses the invention of claim 8 substantially as noted above. Friemel further shows software code portions adapted to perform the steps of the method (instructions that are executable by the processors, [0043]). 
Friemel is interpreted as meeting the limitations of the claim as best understood by the examiner in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 4 - 5, 9 - 12, and 19 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Friemel et al. (US 2010/0106019, of record, hereinafter “Friemel”) in view of Liu et al. (US 2013/0331685, hereinafter “Liu”).
Regarding claims 4 - 5, 9, and 19 - 21, Friemel discloses the claimed invention substantially as noted above.
Friemel fails to show selecting detected signals within a frequency band in a subharmonic range lower than the emitted frequency, wherein the frequency range includes a half harmonic of the emitted frequency.
Liu discloses focused ultrasound techniques ([0002]). Liu selecting detected signals within a frequency band in a subharmonic range lower than the emitted frequency, wherein the frequency range includes a half harmonic of the emitted frequency (the frequency of the subharmonic is 0.5 times the central frequency, [0083] and fig. 13D; “detection is performed as to whether the spectrum of FUS varies (whether the subharmonic or ultraharmonic appears),” [0086] and step 121 of fig. 14). 
([0083]).
The combined invention of Friemel and Liu is interpreted as meeting the limitations of the claims as best understood by the examiner in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 
Regarding claim 10, Friemel shows a device (HIFU ultrasound treatment system, [0040] and fig. 1) for therapeutic treatment of a target tissue. The device comprises a HIFU transducer (HIFU transducer 26, [0040] and fig. 1) for generating and transmitting ultrasound pulses of a frequency (fundamental frequency of the HIFU signal, [0066]) to the target tissue. A detector (transducer 28, [0042]) is configured to detect ultrasound waves backscattered (“backscatter signal … detected by … transducer 28,” [0042] and fig. 1) from structures between the transducer and the target (“reflected from the treatment site with varying intensities at different depths due to variations in the tissue parameters and local changes in the tissue resulting” [0042]; “backscatter signal 50 versus depth from the HIFU transducer,” [0047]). The structures between the transducer and the target include skin (skin, [0004]). The detected ultrasound waves have a frequency within a frequency band around a second harmonic of the frequency the ultrasound pulses (harmonic content, [0012]; [0013]; [0037]; second harmonic to the fundamental frequency of the HIFU signal, [0066] and fig. 5B; [0067] and fig. 6). A signal processing unit (backscatter data collection system 30 and computer 20, [0042] and fig. 1) is configured to select a frequency range of an output of the detector (“detecting the amount of second harmonic energy and the fundamental energy in the backscatter signal,” [0067]). A processor (computer 20, [0042] and fig. 1) is configured to provide and monitor (control signals or alarm, [0042]) an output (feedback loop, [0042]) that is indicative of an energy parameter (harmonic energy, [0066], [0067]) of the backscattered waves.
Friemel fails to show that the system is configured to select and monitor detector signals in a subharmonic range.
Liu discloses focused ultrasound techniques ([0002]). Liu teaches selecting and monitoring detector signals in a subharmonic range (determine “whether to stop applying ultrasound according to whether the subharmonic or ultraharmonic appears,” [0083] and fig. 13D; “detection is performed as to whether the spectrum of FUS varies (whether the subharmonic or ultraharmonic appears),” [0086] and step 121 of fig. 14). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Friemel to include selecting and monitoring detector signals in a subharmonic range, as taught by Liu, in order to facilitate determining whether to stop applying ultrasound, as discussed by Liu ([0083]).
The combined invention of Friemel and Liu is interpreted as meeting the limitations of the claim as best understood by the examiner in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 
Regarding claim 11, the combined invention of Friemel and Liu discloses the claimed invention substantially as noted above. Friemel further shows that the processor is configured to calculate whether the parameter is above a preset threshold, and to provide an alert signal (control signals or alarm, [0042]) if the parameter is above the threshold (“[o]nce the harmonic content reaches a certain value or ratio …,” [0013]; threshold, [0050] - [0052] and figs. 2B-2D). 
The combined invention of Friemel and Liu is interpreted as meeting the limitations of the claim as best understood by the examiner in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 
Regarding claim 12, the combined invention of Friemel and Liu discloses the claimed invention substantially as noted above. Friemel further shows that the transducer is adapted to receive the alert signal of the processor reduce ultrasound emission as a result of the received alert signal (stop the delivery of HIFU signals in feedback loop, [0042]; halt the HIFU treatment or reduce its power, [0051]). 
The combined invention of Friemel and Liu is interpreted as meeting the limitations of the claim as best understood by the examiner in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 
Regarding claim 22, Friemel shows a method in which a HIFU transducer (HIFU transducer 26, [0040] and fig. 1) is used to generate and emit ultrasound pulses of a frequency (fundamental frequency of the HIFU signal, [0066]) to target tissue (treatment zone, [0040]). A detector (transducer 28, [0042]) is used to detect ultrasound waves backscattered (“backscatter signal … detected by … transducer 28,” [0042] and fig. 1) from structures between the transducer and the target (“reflected from the treatment site with varying intensities at different depths due to variations in the tissue parameters and local changes in the tissue resulting” [0042]; “backscatter signal 50 versus depth from the HIFU transducer,” [0047]). The detected ultrasound waves have a frequency within a frequency band around a second harmonic of the frequency the ultrasound pulses (harmonic content, [0012]; [0013]; [0037]; second harmonic to the fundamental frequency of the HIFU signal, [0066] and fig. 5B; [0067] and fig. 6). A signal processing unit (backscatter data collection system 30 and computer 20, [0042] and fig. 1) is used to select a frequency range of an output of the detector (“detecting the amount of second harmonic energy and the fundamental energy in the backscatter signal,” [0067]). A processor (computer 20, [0042] and fig. 1) is used to provide and monitor (control signals or alarm, [0042]) an output (feedback loop, [0042]) that is indicative of an energy parameter (harmonic energy, [0066], [0067]) of the backscattered waves. 	Friemel fails to show selecting and monitoring detector signals in a subharmonic range.
Liu discloses focused ultrasound techniques ([0002]). Liu teaches selecting and monitoring detector signals in a subharmonic range (determine “whether to stop applying ultrasound according to whether the subharmonic or ultraharmonic appears,” [0083] and fig. 13D; “detection is performed as to whether the spectrum of FUS varies (whether the subharmonic or ultraharmonic appears),” [0086] and step 121 of fig. 14). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Friemel to include ([0083]).
The combined invention of Friemel and Liu is interpreted as meeting the limitations of the claim as best understood by the examiner in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 
Regarding claim 23, the combined invention of Friemel and Liu discloses the claimed invention substantially as noted above. Friemel further shows that the processor is used to calculate whether the parameter is above a preset threshold, and to provide an alert signal (control signals or alarm, [0042]) if the parameter is above the threshold (“[o]nce the harmonic content reaches a certain value or ratio …,” [0013]; threshold, [0050] - [0052] and figs. 2B-2D).
The combined invention of Friemel and Liu is interpreted as meeting the limitations of the claim as best understood by the examiner in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Claims 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Friemel et al. (US 2010/0106019, of record, hereinafter “Friemel”) in view of Konofagou et al. (US 2015/0065871, hereinafter “Konofagou”).
Regarding claims 7 and 17, Friemel discloses the claimed invention substantially as noted above.
Friemel fails to show that the frequency band has a bandwidth of 100 kHz to 1 kHz.
(100-kHz bandwidth, [0045]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Friemel to have the frequency band have a bandwidth of 100 kHz, as taught by Konofagou, in order to select desired content of the detector signal, as is fundamental in the art. 
The combined invention of Friemel and Konofagou is interpreted as meeting the limitations of the claim as best understood by the examiner in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 
Regarding claim 15, Friemel discloses the claimed invention substantially as noted above.
Friemel fails to show correcting the detector output by subtraction.
Konofagou discloses transcranial monitoring of blood-brain barrier opening. Konofagou teaches correcting the detector output by subtraction (remove the harmonic, sub-harmonic, and ultra-harmonic frequencies produced by stable cavitation, [0045]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Friemel to include correcting the detector output by subtraction, as taught by Konofagou, in order to remove frequencies produced by stable cavitation, as discussed by Konofagou ([0045]).
The combined invention of Friemel and Konofagou is interpreted as meeting the limitations of the claim as best understood by the examiner in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Friemel and Liu as applied to claims 10 and 22 above, and further in view of Konofagou et al. (US 2015/0065871, hereinafter “Konofagou”).
Regarding claims 13 and 24, the combined invention of Friemel and Liu discloses the claimed invention substantially as noted above.
Friemel fails to show that the frequency band has a bandwidth of 100 kHz to 1 kHz.
Konofagou discloses transcranial monitoring of blood-brain barrier opening. Konofagou teaches a frequency band with a bandwidth of 100 kHz (100-kHz bandwidth, [0045]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Friemel and Liu to have the frequency band have a bandwidth of 100 kHz, as taught by Konofagou, in order to select desired content of the detector signal, as is fundamental in the art. 
The combined invention of Friemel, Liu, and Konofagou is interpreted as meeting the limitations of the claim as best understood by the examiner in light of the extensive clarity deficiencies discussed in the indefiniteness rejections above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.